Case 1:18-cv-03989-RLY-TAB Document 32 Filed 02/11/20 Page 1 of 2 PageID #: 136




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

  NORMAN PECK,
                                                                     CIVIL ACTION
       Plaintiff,

  v.                                                          1-18-cv-03989-RLY-TAB

  REV-1 SOLUTIONS, LLC,

       Defendants.

                                   ANSWER TO COMPLAINT

         Defendant REV-1 Solutions, LLC (“REV-1”), and files its answer to Plaintiff’s

 Complaint. Per order of this Court, Counts I, II, III, V, VI, VII, and VIII are now dismissed. Dkt.

 30, pg. 2. Therefore, Defendant files its answer to Count IV, the only remaining count.

                                            COUNT IV

 Defendant denies that it had any role in the mailing of a letter to Plaintiff on October 13, 2018

 with the letter head of “Community Health Network”. Dkt. 1, pg. 8. REV-1 is located at 517 US

 Highway 31 N, Greenwood, IN 46142. There are several other companies located at this same

 address.

 Defendant denies all allegations made in Plaintiff’s Complaint section titled “Count IV –

 Violation of 15 USC §1692e(14)” Dkt. 1, pg. 15.



                                   AFFIRMATIVE DEFENSES

 Defendant REV-1 Solutions, LLC, by counsel, pursuant to Rule 8 of the Federal Rules of Civil

 Procedure, and subject to further investigation and discovery, asserts the following affirmative

 defenses in this matter.



                                                  1
Case 1:18-cv-03989-RLY-TAB Document 32 Filed 02/11/20 Page 2 of 2 PageID #: 137




    1. To the extent, if any, that Defendant has violated the Fair Debt Collection Practices Act,
       such violation was the result of a bona fide error. The violation was not intentional and
       resulted from a bona fide error notwithstanding the maintenance of procedures
       reasonably adapted to avoid any such error. (15 U.S.C. § 1692k).

    2. Plaintiff has failed to state a claim upon which relief can be granted.

 WHEREFORE, Defendant prays that Plaintiff take nothing by way of his Complaint; for costs of
 this action and all other proper relief.




 Respectfully Submitted,
                                               /s/ Nicholas Moline
                                               Nicholas Moline, IN Atty # 29711-49
                                               Attorney for Defendant
                                               REV-1 Solutions, LLC
                                               517 U.S. Highway 31 North
                                               Greenwood, IN 46142
                                               (317) 883-5600
                                               Nicholas.Moline@med1solutions.com


                                  CERTIFICATE OF SERVICE

 I hereby certify that on February 11, 2020, I electronically filed the foregoing with the Clerk of
 the Court using the CM/ECF system and sent a copy via USPS First Class Mail to:

 Norman Peck
 P.O. Box 273
 Kokomo, IN 46903.
                                               /s/ Nicholas Moline
                                               Nicholas Moline, IN Atty # 29711-49
                                               Attorney for Defendant




                                                  2
